As I understand the evidence in this case, the City of Coral Gables was the real and beneficial owner of the bus at the time of the collision, under a parol contract of purchase subsequently ratified and completed and that the evidence was not sufficient to justify the finding that the Twin Coach Corporation was the absolute owner so as to make it liable for negligence of the agent of the City who was operating the bus under authority from the City — not from the Twin Coach Corporation. I think the Coach Corporation's motion for directed verdict, or at least its motion for new trial, should have been granted.
                          ON REHEARING.